DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, line 8 should read in part “offset of the plurality of lambda sensors”.  Appropriate correction is required.
In claim 3, line 1 should read in part “identification of [[an]] the opposite”. Appropriate correction is required.
In claim 3, line 2 should read in part “values of the plurality of exhaust gas”. Appropriate correction is required.
In claim 4, line 2 should read in part “of the plurality of lambda sensors”. Appropriate correction is required.
In claim 6, line 8 should read in part “offset of the plurality of lambda sensors”. Appropriate correction is required.
In claim 7, line 7 should read in part “offset of the plurality of lambda sensors”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
	The indefiniteness stems from the recitation of “diagnosing a plurality of lambda sensors which are arranged upstream of an exhaust gas catalytic converter in a plurality of exhaust gas banks”. It is unclear how the exhaust gas catalyst converter (i.e.-one exhaust gas catalytic converter) can be located in a plurality of exhaust gas banks and have a plurality of sensors located in the plurality of exhaust gas banks be located upstream.
	For examination purposes the claim will be read in accordance with Applicant’s specification as the catalytic converter being arranged after a Y junction combining the flow of the two exhaust banks into a common exhaust flow.

In Reference to Claim 4
The claim recites the limitations "the individual lambda offsets” and “the corrected lambda setpoint values" in lines 2-3.  There are insufficient antecedent bases for these limitations in the claim.

In Reference to Claim 5
The claim recites the limitation "the corrected lambda setpoint values" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 6
	The indefiniteness stems from the recitation of “a plurality of lambda sensors arranged upstream of an exhaust gas catalytic converter in a plurality of exhaust gas banks”. It is unclear how the exhaust gas catalyst converter (i.e.-one exhaust gas catalytic converter) can be located in a plurality of exhaust gas banks and have a plurality of sensors located in the plurality of exhaust gas banks be located upstream.
	For examination purposes the claim will be read in accordance with Applicant’s specification as the catalytic converter being arranged after a Y junction combining the flow of the two exhaust banks into a common exhaust flow.

In Reference to Claim 7
	The indefiniteness stems from the recitation of “a plurality of lambda sensors arranged upstream of an exhaust gas catalytic converter in a plurality of exhaust gas banks”. It is unclear how the exhaust gas catalyst converter (i.e.-one exhaust gas catalytic converter) can be located in a plurality of exhaust gas banks and have a plurality of sensors located in the plurality of exhaust gas banks be located upstream.
For examination purposes the claim will be read in accordance with Applicant’s specification as the catalytic converter being arranged after a Y junction combining the flow of the two exhaust banks into a common exhaust flow.

Allowable Subject Matter
Claims 1, 6, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or fairly suggest, alone or in combination, “identifying (54) an opposite lambda offset of the lambda sensors (31, 32) when a difference (AT) between the measured exhaust gas temperature (Tmeasure) and the modeled exhaust gas temperature (Tmod) overshoots a threshold value (S).” as recited in each of claims 1, 6, and 7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennie, Cavataio, Glugla, Ayesh, Pott, Ravi, Hamana, Wang, Szczepanski, and Surnilla show devices with dual exhaust bank air-fuel ratio control in the general state of the art of invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746